Case 3:17-cv-00072-NKM-JCH Document 1056 Filed 09/10/21 Page 1 of 4 Pageid#: 17724
 Case 3:17-cv-00072-NKM-JCH Document 1056 Filed 09/10/21 Page 2 of 4 Pageid#: 17725
             .   '   ,

                                                                                      .




,.




     .
    Case 3:17-cv-00072-NKM-JCH Document 1056 Filed 09/10/21 Page 3 of 4 Pageid#: 17726
                                                  ...
                 \.                                                          . rJ(J




.
CArt5k p~v-Case&3:17-cv-00072-NKM-JCH
                 A fw el 1 . _                    Document 1056 Filed 09/10/21 Page 4 of 4 Pageid#: 17727
                                                                                 SAINT LOUIS MO                                 630           -~            ~
 /\ ,frWt:/>t"·,#-CJO I{ t,\, { - .5°e, q
us f        Mfori6 ·~ ,          <·• .   ·
                                                                                     1 S EP 2 0 21               .·.-''PM 4           L



45oD Pr~5ol\                   ~~
 plD ~ LlJ )(           tt.,000              <-> 00991 -509 <=>
                                                      Clerk Us Dist ri ct Court
/v0-rt
     1     (J   /A I   y i- i;/l qsq                  We stern District V irgi nia
                                                      255 W MA IN ST
                                                      Room 304
                                                      Charlottesville, VA 22902
                                                      United States




                                                                  '·
 r                                                                                   III• 111 II 111 I' I,1 I' I,, I111 'I• 111 1•II II' I11' I• JII 11 1•I 111 I111 1 11 11
                                                22Sl02-~,0587'3
